Exhibit 10(iii)(A)(9)

THE 2009 NON-MANAGEMENT DIRECTORS’ STOCK INCENTIVE PLAN

ARTICLE I

INTRODUCTION

1.1. Name of Plan. The name of the Plan is the “2009 Non-Management Directors’
Stock Incentive Plan.”

1.2. Purpose of Plan. The Plan is being established to attract, retain and
compensate for service highly qualified individuals to serve as members of the
Board of Directors of the Company, but not current employees of the Company or
any of its Subsidiaries, and to enable them to increase their ownership in the
Company’s Common Stock. The Plan will be beneficial to the Company and its
stockholders since it will allow these directors to have a greater personal
financial stake in the Company through the ownership of the Company’s Common
Stock, in addition to strengthening their common interest with stockholders in
increasing the value of the Company’s Common Stock over the longer term.

1.3. Effective Date. The Plan shall be effective as of the date of the Company’s
2009 Annual Meeting of Stockholders held on May 28, 2009 (the “Annual Meeting”),
if at the Annual Meeting the Plan is duly approved by stockholders. If the
stockholders do not approve the Plan at the Annual Meeting, the Plan shall be of
no force or effect.

ARTICLE II

DEFINITIONS

When used in capitalized form in the Plan, the following terms shall have the
following meanings, unless the context clearly indicates otherwise:

Award. “Award” means any grant or award under the Plan of Unrestricted Shares,
Restricted Shares, Options, or Restricted Share Units, as evidenced in an Award
Agreement.

Award Agreement. “Award Agreement” means any written agreement with respect to
an Award that is entered into and delivered to a grantee and any amendment
thereto.

Code. “Code” means the Internal Revenue Code of 1986, as amended.

Committee. “Committee” means the Corporate Governance Committee of the Company.

Common Stock. “Common Stock” means shares of the Company’s $.10 par value common
stock.

Company. “Company” means The Interpublic Group of Companies, Inc.



--------------------------------------------------------------------------------

Disability. “Disability” means long-term disability as defined under the terms
of the Company’s applicable long-term disability plans or policies.

Fair Market Value. “Fair Market Value” means the average of the high and low
prices at which the Common Stock of the Company is traded on the date in
question, as reported on the composite tape for New York Stock Exchange issues.

Option. “Option” means an option to purchase shares of Common Stock that has the
terms and conditions set forth in Article VI of the Plan.

Non-Management Directors. “Non-Management Directors” means members of the Board
of Directors of the Company who are not employees of the Company or any of its
Subsidiaries.

Plan. “Plan” means the 2009 Interpublic Non-Management Directors’ Stock
Incentive Plan, as amended from time to time.

Restricted Share Units. “Restricted Share Units” means Awards having the terms
and conditions set forth in Article VIII of the Plan.

Restricted Shares. “Restricted Shares” means shares of Common Stock that are
subject to the restrictions and other terms and conditions set forth in
Article VII of the Plan.

Subsidiary. “Subsidiary” means a subsidiary of the Company that meets the
definition of a “subsidiary corporation” in Section 424(f) of the Code.

Unrestricted Shares. “Unrestricted Shares” means shares of Common Stock granted
pursuant to Section 5.1 of the Plan.

ARTICLE III

ELIGIBILITY

3.1. Condition. An individual who is a Non-Management Director on or after
May 28, 2009, shall be eligible to participate in the Plan.

ARTICLE IV

SHARES AVAILABLE

4.1. Number of Shares Available. (a) Subject to Section 4.2, below, an aggregate
of Nine Hundred Thousand (900,000) shares of Common Stock are reserved for
issuance under the Plan pursuant to Awards. Such shares of Common Stock may be
authorized but unissued shares, treasury shares, or shares purchased on the open
market.

(b) The number of Shares covered by an Award shall count against the
limitations, as prescribed by subsection (a) above, on the number of Shares
available for award under the Plan only to the extent that such Shares are
actually issued.

(c) If an Award (1) terminates, lapses or is forfeited or canceled, (2) is
otherwise settled without the delivery of the full number of Shares underlying
the Award, (3) is settled in cash in lieu of

 

2



--------------------------------------------------------------------------------

Shares, or (4) is exchanged with the Committee’s permission, prior to the
issuance of Shares, for an Award not involving Shares, then the Shares covered
by such Award, or to which such Award relates, to the extent of any such
forfeiture, termination, lapse, cancellation, etc., shall again be, or shall
become, available for issuance under the Plan.

4.2. Adjustments. The number of shares of Common Stock of the Company reserved
for Awards under the Plan, the number of shares comprising outstanding Awards
under the Plan, and the exercise price and the number of shares issuable upon
the exercise of any outstanding Options, shall be subject to proportionate
adjustment by the Committee to the extent required to prevent dilution or
enlargement of shares issuable under the Plan and the rights of the grantee in
the event of any stock split, stock dividend, recapitalization, merger,
consolidation, reorganization, combination, exchange of shares, or other similar
event. All determinations made by the Committee with respect to adjustment under
this Section 4.2 shall be conclusive and binding for all purposes of the Plan.

4.3. Effect of Stock Splits, etc. on Restricted Shares. Any shares of Common
Stock of the Company received by a grantee as a stock dividend on Restricted
Shares, or as a result of stock splits, combinations, exchanges of shares,
reorganizations, mergers, consolidations, or other events affecting Restricted
Shares, shall have the same status, be subject to the same restrictions, and
bear the same legend as the shares with respect to which they were issued.

ARTICLE V

AWARDS

5.1. Unrestricted Shares. The Committee shall have the authority to grant freely
tradeable shares of Common Stock at any time, and from time to time to any one
or more Non-Management Director in such number and having such terms and
conditions, subject to the terms of the Plan, as the Committee deems
appropriate.

5.2. Restricted Shares. (a) The Company shall On May 29, 2009, grant to each
person who is serving as a Non-Management Director as of such date, Restricted
Shares having an aggregate Fair Market Value of $80,000 as of the date of grant.

(b) The Committee shall have the authority to grant Restricted Shares, in
addition to the Restricted Shares referred to in Section 5.2(a), at any time,
and from time to time, to any one or more Non-Management Directors in such
number and having such terms and conditions, subject to the terms of the Plan,
as the Committee deems appropriate.

5.3. Options. The Committee shall have the authority to grant Options at any
time, and from time to time, to any one or more Non-Management Directors
covering such number of shares of Common Stock as the Committee deems
appropriate.

5.4. Restricted Share Units. The Committee shall have the authority to grant
Restricted Share Units at any time, and from time to time, to any one or more
Non-Management Directors in such number and having such terms and conditions,
subject to the terms of the Plan, as the Committee deems appropriate.

ARTICLE VI

OPTIONS

6.1. Type of Options. The Options granted under the Plan are not intended to be
options that qualify as “incentive stock options” within the meaning of
Section 422 of the Code.

 

3



--------------------------------------------------------------------------------

6.2. Option Exercise Price. The exercise price per share of an Option shall be
the Fair Market Value of the Common Stock on the date of the grant and shall be
paid in cash in U.S. Dollars on the date of exercise.

6.3. Duration. An Option granted under the Plan shall become exercisable in full
three years after the date of grant and shall expire ten years after the date of
grant (the “Option Period”), unless it is sooner terminated in accordance with
Section 6.5.

6.4. Exercise After Termination of Service. If the recipient of an Option grant
ceases to be a Non-Management Director for any reason (including without
limitation death or disability), such Option, if exercisable immediately prior
to the date of cessation of service, shall continue to be exercisable by the
grantee, or by the grantee’s legal representatives, heirs or beneficiaries, for
a period of thirty-six months following the date of cessation of service, but in
no event after the expiration of the Option Period.

6.5. Forfeiture. If an Option is not exercisable on the date on which the
grantee ceases to serve as a Non-Management Director, or if an Option has not
been exercised in full before it ceases to be exercisable in accordance with
Section 6.4, the Option shall, to the extent not previously exercised, thereupon
be forfeited.

ARTICLE VII

RESTRICTED SHARES

7.1. Rights with Respect to Restricted Shares. A grantee to whom Restricted
Shares have been granted shall have absolute ownership of such shares, including
the right to vote the same and to receive dividends thereon, subject, however,
to the terms, conditions, and restrictions described in this Article 7. The
grantee’s absolute ownership shall become effective only after he or she has
received a certificate or certificates for the number of shares of Common Stock
awarded, or after he or she has received notification that such certificate or
certificates have been issued and are being held in custody by the Company.

7.2. Restrictions. Until the expiration of the period beginning on the date on
which the Restricted Shares are granted and ending on the third anniversary of
the date of grant (other than the May 2009 Restricted Shares which shall vest on
January 31, 2012), Restricted Shares shall be subject to the following
conditions:

 

  (i) Restricted Shares shall not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of; and

 

  (ii) if the grantee ceases to serve as a Non-Management Director for any
reason, except as (1) otherwise provided in Section 7.3, or (2) as may be
determined by the Committee under Section 9.3 hereof, all the rights of the
grantee with respect to such Restricted Shares shall immediately be forfeited
and terminate without any payment of consideration by the Company. If the
grantee has custody of the shares, upon such forfeiture, the grantee shall
forthwith deliver to the Secretary or any Assistant Secretary of the Company the
certificate or certificates for the shares so forfeited, accompanied by such
instrument of transfer as may be required by the Secretary or any Assistant
Secretary of the Company.

7.3. Lapse of Restrictions in Connection With Cessation of Service due to Death
or Disability. Upon a grantee’s cessation of service as a Non-Management
Director due to death or disability, the restrictions set forth in Section 7.2
shall lapse on the date of the grantee’s cessation of service, without regard to
the period of time elapsed since the Restricted Shares were granted.

 

4



--------------------------------------------------------------------------------

7.4. Restrictive Legends; Certificates May be Held in Custody. Certificates
evidencing Restricted Shares shall bear an appropriate legend referring to the
terms, conditions, and restrictions described in the Plan. Any attempt to
dispose of such Restricted Shares in contravention of the terms, conditions, and
restrictions described in the Plan shall be ineffective. The Committee may enact
rules that provide that the certificates evidencing Restricted Shares may be
held in custody by a bank or other institution, or that the Company may itself
hold the certificates evidencing Restricted Shares in custody, until the
restrictions thereon shall have lapsed.

ARTICLE VIII

RESTRICTED SHARE UNITS

8.1. Rights with Respect to Restricted Share Units. A grantee to whom Restricted
Share Units have been granted shall have the right to receive at the time of the
grantee’s separation from service (within the meaning of Treas. Reg.
§ 1.409A-1(h)) as a Non-Management Director (or at such earlier time as is set
forth in the applicable Award Agreement), a payment in an amount equal to the
Fair Market Value of the corresponding number of shares of Common Stock as of a
specified date, payable in cash or in shares of Common Stock, as determined by
the Committee, subject, however, to the terms, conditions, and restrictions set
forth in this Article 8.

8.2. Restrictions. Except (1) as otherwise provided in Section 8.3 or (2) as may
be determined by the Committee under Section 9.3 hereof, until the expiration of
the period beginning on the date on which the Restricted Share Units are granted
and ending on the third anniversary of the date of grant, the Restricted Share
Units shall be immediately forfeited without any payment to the grantee of
consideration by the Corporation if the grantee ceases to serve as a
Non-Management Director for any reason.

8.3. Lapse of Restrictions in Connection With Cessation of Service due to Death
or Disability. Upon a grantee’s cessation of service as a Non-Management
Director due to death or disability, the restrictions set forth in Section 8.2
shall lapse on the date of the grantee’s cessation of service, without regard to
the period of time elapsed since the Restricted Share Units were granted.

8.4. Dividend Equivalent Credits. At the discretion of the Committee, the
Restricted Share Unit balance of a Non-Management Director may be credited with
additional Restricted Share Units corresponding to the dividends that are paid
from time to time on the Common Stock.

ARTICLE IX

ADMINISTRATION, AMENDMENT, CESSATION OF SERVICE AND TERMINATION OF THE PLAN

9.1. Administration. The Plan shall be administered by the Committee.

9.2. Amendment and Termination. The Plan may be terminated or amended by the
Committee or the Board of Directors as it deems advisable. No amendment may
revoke or alter in a manner unfavorable to the grantees any Options,
Unrestricted Shares, Restricted Shares, or Restricted Share Units then
outstanding, nor may the Committee or the Board of Directors amend the Plan
without stockholder approval where the absence of such approval would cause the
Plan to fail to comply with any requirement of any applicable law, regulation or
securities exchange listing requirement.

9.3. Cessation of Service. Upon a grantee’s cessation of service as a
Non-Management Director (other than due to death or disability), the grantee
shall be vested only in the portion of an Award (if any) in which the

 

5



--------------------------------------------------------------------------------

grantee was vested immediately before the grantee’s cessation of service, except
(1) to the extent expressly set forth in the Plan or applicable Award Agreement
or (2) if the grantee’s cessation of service occurs on or after the first
anniversary of the date of grant, to the extent that the Committee in its sole
discretion determines otherwise.

9.4. Expiration of the Plan. No Options, Unrestricted Shares, Restricted Shares
or Restricted Share Units may be granted under the Plan after May 31, 2019, but
Options granted prior to that date shall continue to become exercisable and may
be exercised according to the terms of the Plan.

ARTICLE X

NONTRANSFERABILITY

10.1. Options and Restricted Share Units Not Transferable. The Options and
Restricted Share Units granted under the Plan are not transferable by sale,
assignment, pledge, hypothecation, or otherwise, other than by will or the laws
of descent and distribution. During the grantee’s lifetime, an Option may be
exercised only by the grantee or the grantee’s guardian or legal representative.

ARTICLE XI

RIGHTS OF DIRECTORS

11.1. Rights to Awards. Except as provided in the Plan, no Non-Management
Director shall have any claim or right to be granted an Award under the Plan.
Neither the Plan nor any action thereunder shall be construed as giving any
Non-Management Director any right to be retained in the services of the Company
in any capacity.

ARTICLE XII

SECTION 409(A)

12.1. Section 409A. The Plan shall be operated, administered, and interpreted
consistent with the intent to comply with the requirements of Section 409A of
the Code. If the Board or Committee determines that any provision of the Plan is
or might be inconsistent with the restrictions imposed by Section 409A of the
Code, the Plan shall be automatically amended (without further action) to the
extent that the Board or Committee determines is necessary to bring it into
compliance with the requirements of Section 409A of the Code. No provision of
the Plan shall be interpreted or construed to transfer any liability for a
failure to comply with the requirements of Section 409A of the Code from a
Participant or other individual to the Company, the Committee, or any other
entity or individual affiliated with the Company or the Committee.

 

6